       Case 1:17-cv-08958-AT-BCM Document 52 Filed 05/01/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                              FOLEY SQUARE DIVISION



 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:17-cv-08958-AT-BCM
                        Plaintiff,

 v.

 JOHN DOE, subscriber assigned IP address
 68.132.224.28,

                        Defendant.



                         PLAINTIFF’S NOTICE OF SETTLEMENT
                                 WITH DEFENDANT

       PLEASE TAKE NOTICE, Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), has settled this

matter with Defendant, John Doe, subscriber assigned IP address 68.132.224.28 (“Defendant”)

through his counsel, Steven Landy, Esq. Upon satisfaction of the terms of the parties’ settlement

agreement, to which Defendant still has executor obligations, Plaintiff will dismiss Defendant from

this action with prejudice.

       Dated: May 1, 2019                    Respectfully submitted,



                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (CT29991)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue
                                                     Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff


                                                1
       Case 1:17-cv-08958-AT-BCM Document 52 Filed 05/01/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James




                                                2
